DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remark, filed 12/21/2021, with respect to amended claims 1-5, 8-10, 14, 22, 25-27, 31, 37-38 have been fully considered and are persuasive.  The previous 35 U.S.C. 103 rejection has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Mikhael Mikhalev on January 10, 2022.

The application has been amended as follows: 

In the Claims
	Claim 37 line 1, “A computer readable storage medium” has been changed to – A non-transitory computer readable storage medium –
	Claim 38 line 1, “The computer readable storage medium” has been changed to – The non-transitory computer readable storage medium –

Allowable Subject Matter
Claims 1-5, 8-10, 14, 22, 25-27, 31, 37-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 18, and 37, the closest prior art, Froberg Olsson, discloses reassembling segments of target data packet at RLC layer and transmitting assembled packet to PDCP layer. Venkatachalam discloses terminating packet assembly and discarding segments in case of a timer’s expiration. Elements of notifying RLC layer of failed RLC data packet, recording numbers of received RLC data packets at PDCP layer, determining numbers of failed RLC packets, notifying RLC layer of the numbers of failed RLC data packet, in case of segments of failed RLC data packet are stored at the RLC layer, discarding the segments, or in case an assembly is underway at RLC layer, terminating the assembly of the failed RLC packet, terminating a timer, and discarding segments in the assembly of the failed RLC packet are not found in the art or if disclosed contained in too many disparate references to be suitable for combining.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koskinen et al. (US Pub. No. 2018/0324644) discloses flow control at PDCP layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466